Citation Nr: 1421073	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1974 to January 1979 and in the Air Force from March 2004 to June 2004.  The Veteran also served in the Air National Guard from August 1984 to October 1999, and in the Air Force Reserve from November 1999 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a Board hearing before the undersigned, and a copy of the hearing transcript is of record.

In August 2011, the issues on appeal were remanded for further development, and have been returned to the Board for appellate review.

The issues of entitlement to service connection for bilateral hearing loss and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran suffered low back lifting injuries in September 1976 and October 1978; although service treatment records document such injuries, the weight of the probative medical evidence of record reflects that the Veteran's current lumbar spine disability is not related to these injuries. 

2.  The Veteran alleges that he injured his neck in service in September 1976, and during active duty for training (ACDUTRA) in 1997; the weight of the probative medical evidence of record reflects that his current cervical spine disability is not related to service, to include ACDUTRA.

3.  The Veteran has not been diagnosed with a current right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5103, 5103A, 5107(b)
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2008 that fully addressed all required notice elements for the claims on appeal and were sent prior to the initial RO decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as regarding disability ratings and effective dates. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains service treatment and personnel records, to include from Reserve and National Guard service, VA and private treatment records, reports of VA and private examinations, and the transcript of an August 2011 Board hearing.  The RO has also obtained all private treatment records identified by the Veteran for which he has provided authorization for release to VA.  Those records are associated with the claims file.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess his spine disabilities in November 2011.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board notes, however, that the Veteran was not afforded a VA examination in connection with his claim of entitlement to service connection for a right ankle disability.  In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

There is no evidence of record suggesting that the Veteran has a current right ankle disability that may be due to service.  As will be explained in detail below, the evidence of record does not rise to the threshold of indicating a current right ankle disability or persistent or recurrent symptoms thereof.  The record reflects that during active duty service, the Veteran severely sprained one of his ankles (although the record fails to identify which ankle).  See August 1976 service treatment record.  In October 2008, the Veteran underwent a private independent medical examination arranged by his attorney (representing him at the time).  The Veteran was not found to have a right ankle disability.  The Veteran also testified at his Board hearing that although he believed that he had a weak right ankle, he never sought any treatment.  See Board Hearing Tr. at 32-33.  Further, the Veteran has not described ongoing symptomatology that would indicate the presence of a current right ankle disability or persistent or recurrent symtpoms thereof.

In short, the first factor listed above-evidence establishing a current disability or recurrent symptoms of a current disability-is not met as to this issue.  The Veteran has not described recurring symptoms that could indicate a right ankle disability other than his statement that he believed his ankle is weak.  VA therefore has no duty to provide an examination with regard to this issue.

The Veteran was provided an opportunity to set forth his contentions on the claim during the August 2011 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2011 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The claims were remanded in August 2011 to obtain outstanding medical records and to provide the Veteran with examinations with opinions as to the etiology of his claimed spinal disabilities.  On remand, as noted above, the Veteran was afforded VA examinations in November 2011.  In a December 2011 letter, the AOJ provided the Veteran with an authorization form and requested that he identify outstanding pertinent records related to his spine, including those related to a Worker's Compensation claim for his cervical spine injury.  The Veteran did not respond.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection based on a period of ACDUTRA may also be granted if the claimant establishes that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Similarly, be eligible for service connection for disability claimed during inactive duty for training (INACDUTRA), the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

A. Lumbar and Cervical Spine Disabilities

The Veteran claims that his current lumbar and cervical spine disabilities are related to injuries that he incurred his service.  He alleges that he has suffered from continuous pain in his back and neck since his in-service injuries.  See Board Hearing Tr. at 7.  But see October 2008 private independent medical examination (where the Veteran reported that he only had intermittent back pain).  He alleges that in 2000, his low back pain began radiating to his hips, and he thereafter sought treatment.  See Board Hearing Tr. at 7.

The Veteran has diagnoses for arthritis and degenerative disc disease of the cervical and lumbar spine, as reflected in November 2011 VA examination reports diagnosing degenerative arthritis and degenerative discs of the C6-C7 and L5-S1.  As such, the first Hickson element has been satisfied as to both claims.

Regarding in-service injury, service treatment records reflect that in September 1976, the Veteran complained of lower back pain, bilaterally, from lifting heavy boxes.  Examination revealed moderate muscle spasm, bilaterally.  The Veteran was given medication and placed on light duty for a day, with instructions for no heavy lifting for one week.  There were no follow up complaints regarding this injury.

In October 1978, the Veteran complained of lower back pain aggravated by heavy lifting.  X-rays and examination were within normal limits, and the examiner found that the Veteran had an isolated case of back strain that had resolved.

Regarding the cervical spine, the Veteran's service treatment records are silent for any complaints or diagnoses regarding the cervical spine.  The Veteran has provided contradicting statements regarding the onset of his pain/injury.  He has stated that the onset was at the same time as his low back injury.  See Board Hearing Tr. at 17 ("started about the same time I hurt my back").  The Veteran has also alleged that the onset of his cervical spine pain was after an injury in 1997 when he was rock climbing with the British military at the Tulsa Air National Guard base.  See March 2008 statement; November 2011 VA examination report.  The Veteran never sought treatment for this injury, but he is competent to report his injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (non-expert witnesses are competent to report that which they have observed with their own senses).  Personnel records reflect that the Veteran received 15 points for ACDUTRA in 1997, indicating he likely served on ACDUTRA for approximately 15 days.  As such, the Board affords the Veteran the benefit of the doubt, and finds that he incurred an injury to his neck in 1997.  The Board does not find the Veteran's statements that he injured his neck at the same time as his back in 1976 to be credible, as they are in direct conflict with his own statements on Reports of Medical History of record (discussed in detail below).  Further the Veteran never reported any neck pain when he sought treatment for his lifting injury of his low back.  When seeking treatment for his back, it seems unreasonable that the Veteran would fail to mention that his neck also was bothering him.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Thus, as to both claims, the second Hickson element has been met.

The third Hickson element, medical evidence of a nexus between the claimed in-service disease or injury and the current disability, is the remaining issue in both claims.  The record contains significant evidence regarding this element, which will be discussed in detail below.

In October 2008, the Veteran underwent a private independent medical examination, where the physician reported that the Veteran continued to have low back pain intermittently after his September 1976 injury.  He noted that about a year after his injury, the Veteran developed radiating pain into his right leg, down to his right foot.  The examiner stated that the Veteran's "back become much worse in the Air Guard [between 1985 and 1995]" and worsened during his civilian career with the Postal Service (which began in 1991).

Regarding the Veteran's cervical spine, the examiner noted that in 1987 or 1988 after the back pain started, the Veteran began having radiation of pain and tightness from his back up to the base of his neck and shoulders, and his neck became very painful.  The examiner noted that the Veteran still had shooting pain from his neck down into his right arm.

The examiner attributed both the Veteran's cervical and lumbar disabilities to his in-service September 1976 injury.  He stated that the Veteran tore ligaments in his low back when he injured his back in September 1976, making him prone to retearing ligaments, which he did over the years while performing tasks in the military.  This also resulted in "tearing of the discs in the back."  The examiner also noted that the Veteran's neck was also injured in the military.  He did not elaborate, however, as to how the Veteran's neck was injured or how his low back injury caused his neck injury.

The record also contains a medical opinion against the Veteran's claim.  On November 2011 VA examination, the examiner found that the Veteran's lumbar and cervical spine disabilities were both less likely than not related to service.  As rationale, the examiner noted that subsequent to his original low back injury, the Veteran continued to serve in the military, Reserves, and National Guard, and was able to meet physical training standards and rock climb.  He also continued to work as a mail carrier, which required walking, carrying, stooping, lifting and other movements of his low back throughout his career.  The examiner also pointed out that there is significant evidence of record reflecting that the Veteran's back and neck injuries were due to his job at the Postal Service, including physicians' findings that his cervical and lumbar disabilities were due to work-related injuries.

The examiner further explained that it was unlikely that any significant lumbar spine condition was incurred in service or during ACDUTRA.  It was more likely that that Veteran's lumbar spine was related to his occupation as a mail carrier and was settled through a Worker's Compensation claim with the Postal Service.  The Veteran also failed to reveal any information about his post-service work-related injuries during his examination, and the examiner found his history to be contradictory.  Further, the examiner noted that the Veteran was exaggerating the severity of his symptomatology, as he was able to recently perform an exercise stress test on a treadmill without any difficulty.

As rationale for her opinion regarding the Veteran's cervical spine, the examiner noted that the Veteran had presented contradicting histories about the onset of his injury.  The Veteran also stated that he was able to continue in the Air Guard completing the required physical training until retirement.  Due to these facts, the examiner found that it was more likely that the Veteran's occupation as a mail carrier caused his cervical spine disabilities, based on the evidence of record and Worker's Compensation settlements.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In considering the opinions of record, in conjunction with the remainder of the evidence of record, the Board affords the VA opinions more probative weight because they are based upon the accurate and credible evidence of record.  While the private examiner noted that the Veteran injured his low back in September 1976 and continued with intermittent pain, which became "much worse" from 1985 to 1995, the Board notes that the Veteran's self-reported history in his service treatment records do not support this finding.  On separation examination in November 1978, the Veteran's spine was marked normal and on Report of Medical History, the Veteran denied recurrent back pain.  On subsequent Reports of Medical History associated with his service in the Reserve and National Guard, the Veteran consistently denied recurrent back pain.  See Reports of Medical History dated August 1984, October 1988, June 1990, November 1993, and November 1998.  See also May 2004 Post-Deployment Health Assessment (marking "no" as to whether he had any back pain now or developed back pain any time during deployment).  In March 1993, the Veteran complained of straining his lower back after a run on ACDUTRA, noting that the onset was that past Wednesday.  At no point did the Veteran state that he had been having continuous back problems since 1976 or even allude to the fact that he had intermittent back pain.  The Board finds that this, along with his consistent denials of recurrent back pain, indicates that the Veteran most likely did not have continuous, or even intermittent, back pain since his September 1976 injury.  See AZ, 731 F.3d at 1315.  

Regarding the Veteran's cervical spine, the October 2008 private examiner noted that the discs in the Veteran's neck were injured in the military, but he did not explain how.  Earlier in this report, he generally stated that after the Veteran's back pain started, he began having radiation of pain and tightness from his back up to the base of his neck.  There is no explanation from the private examiner as to how the Veteran injured his neck or how this radiation of pain resulted in the Veteran's current degenerative disc disease and bulging discs.  Further, these reports of neck pain from the time of the Veteran's initial low back injury in September 1976 are contradicted by the Veteran's own statements.  See March 2008 statement; November 2011 VA examination report (stating that the onset of pain began after an ACDUTRA-related injury 1997).  It is also contradicted by the Veteran's Reports of Medical History where joint pain and neuritis were consistently denied.  See Reports of Medical History dated August 1984, October 1988, June 1990, November 1993, and November 1998.  See also May 2004 Post-Deployment Health Assessment (marking "no" as to whether he had any swollen, stiff, or painful joints now or any time during deployment).  Although the examiner did not address the Veteran's claims that the onset of his neck pain was in 1997, the Board also notes that Veteran's reports of suffering from continuous, worsening pain since the injury (see November 2011 VA examination report) to be contradictory to the evidence of record, to include affirmative statements by the Veteran denying such pain.  Significantly, on November 1998 Report of Medical History-only one year after his injury-the Veteran checked "no" as to whether he had any arthritis, joint problems, recurrent back pain, or neuritis.  He wrote, "I am in good health and taking no medication."  

Furthermore, the evidence of record also contains several findings from physicians regarding the Veteran's claims for Worker's Compensation regarding his cervical and lumbar spine disabilities, solely attributing them to his job as a postal worker.  See July 2007 physician letter to Department of Labor ("Due to his work-related injuries to his right shoulder, cervical and lumbar spine it is my opinion that he should not perform any lifting over 5 pounds" (emphasis added)); March 2007 physician letter to Department of Labor ("He also sustained injuries to his neck, low back, and right shoulder."); undated private examination report (noting that it is the "opinion of the undersigned that the patient has sustained injury to the cervical spine and right shoulder as a result of the stated date of injury"); December 2005 physician letter to Department of Labor (diagnosing "[d]egenerative discogenic pain at L4-5 and L5-S1 secondary to chronic stress and strain resulting from working as a U.S. Postal Service letter carrier," reporting the Veteran's statement that his "main complaint with regard to his low back is chronic low back pain, which began sometime in 2000.  He first noticed this pain while performing his job as a letter carrier," and noting that "[the Veteran] has continued living with this pain problem and has been able to establish it was a work[-]related injury"; October 2003 orthopedist statement (noting that the Veteran's degenerative disc disease of the lumbar spine began on June 1, 2003); see also May 2008 VA treatment record where the Veteran reported that he was followed by an outside provider for a Worker's Compensation injury to his neck and shoulder, which he injured eight years ago.

Finally, the Board finds the October 2008 private medical opinion to be problematic because the examiner noted that the Veteran tore ligaments in his back in September 1976.  The service treatment records do not reflect any torn ligaments, only moderate muscle spasm, which was found to have resolved by the time the Veteran left service.  The October 2008 private examiner also stated that the Veteran continued retearing his muscles and ligaments in his back while working in the military, and eventually tore his discs in his spine.  This simply does not comport with the evidence of record, where the Veteran continuously denied back pain.  See, e.g., May 2004 Post-Deployment Health Assessment (marking "no" as to whether he had any back pain or muscle aches).  As explained by the private physician, torn ligaments and muscles would result in continuing pain.  As such, the determination by the private physician that the Veteran repeatedly tore ligaments and muscles is not supported by the evidence of record when viewed as a whole.

For the aforementioned reasons, the Board affords the October 2008 private medical opinion de minimus probative value as to the element of a nexus.  The Board also finds that the reports of the November 2011 VA examinations are probative and carry much more weight as they reflect the examiner interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and reported an accurate history of the back disabilities.  The examiner also provided a comprehensive rationale to support the opinions, based on the credible evidence of record.  As such, the Board finds that the third Hickson element has not been met, and the Veteran's claims of entitlement to service connection for a lumbar spine disability and for a cervical spine disability fail on that basis.

While the Board has considered the Veteran's lay statements in determining whether the third Hickson element has been met, the Veteran lacks the expertise to provide a competent nexus opinion, such as one regarding whether the Veteran's in-service injuries caused his current cervical and lumbar spine disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion).  Although the Veteran has alleged a continuity of symptomatology for both his lumbar and cervical spine, as discussed in detail above, the Veteran's self-reported history closer in time to the actual events contradicts his current statements in seeking benefits.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  For these reasons, these lay statements, when viewed in light of all evidence of record, do not support the Veteran's claims for service connection, to include based on continuity of symptomatology, enough to reach equipoise.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the lumbar and cervical spine issues.  

B. Right Ankle Disability

The Veteran alleges that he sprained his right ankle in service, and he has a current right ankle disability due to such a sprain.  Service treatment records indicate that the Veteran severely sprained one of his ankles in August 1976, but the record does not indicate which ankle.  Nevertheless, on subsequent Reports of Medical History, the Veteran denied foot problems and joint problems.  See Reports of Medical History dated August 1984, October 1988, June 1990, November 1993, and November 1998; see also May 2004 Post-Deployment Health Assessment (marking "no" as to whether he had any swollen, stiff, or painful joints now or any time during deployment).  

In October 2008, the Veteran underwent a private examination where the examiner found that the Veteran did not have any disability that could be service connected for the ankles.  No right ankle disability diagnosis was made.  The remainder of the record is also silent for any complaints or diagnoses of a right ankle disability.

At his Board hearing, the Veteran testified that although he believed that he had a weak right ankle, he has never sought any treatment.  See Board Hearing Tr. at 
32-33.  He also did not describe any ongoing symptomatology other than his belief that his ankle was "weak" that would indicate the presence of a current right ankle disability.

Without medical evidence of a current right ankle disability or lay evidence of continuous or persistent symptoms that would indicate the presence of a right ankle disability, the Veteran's claim of entitlement to service connection for a right ankle disability does not meet the first Hickson element during the pertinent period and fails on this basis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that an appellant satisfies the current disability requirement "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ... even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013)("[W]hen the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence ... in determining whether a current disability existed at the time the claim was filed or during its pendency.").

As the preponderance of the evidence is against a finding of a current right ankle disability, this issue is denied.



ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and for bilateral hearing loss.  Before the Board can adjudicate these claims on the merits, additional development is required.

I. Acquired Psychiatric Disorder

A. Duty to Assist

In September 2012, the Veteran submitted VA Form 21-4142 for VA to obtain psychiatric records from Dr. Hasegawa on his behalf.  VA made two attempts to obtain these records, but the letters were returned due to an incorrect address.  It does not appear from the record, however, that the Veteran was ever informed that VA's attempts to obtain these records were unsuccessful, in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  On remand, he should be informed of this fact so he has the opportunity to submit the records himself or procure the correct address for this clinician.

B. Issuance of a Supplemental Statement of the Case (SSOC)

In October 2012, subsequent to the SSOC issued earlier that month, VA received psychiatric treatment records, which are pertinent to the Veteran's claim on appeal.  Adjudication of this claim by the AOJ is required before the Board may consider the records in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2013).

C. New Medical Opinion

In the August 2011 remand, the Board instructed the AOJ to provide the Veteran with an examination to evaluate his acquired psychiatric disorder, and for the examiner to provide an opinion regarding whether the Veteran's psychiatric disorder pre-existed service.  In the November 2011 VA examination, the examiner found that the Veteran's nightmare disorder pre-existed service, but did not note, as instructed in the remand, as to whether the nightmare disorder clearly and unmistakably pre-existed service.  This standard is required to rebut the presumption of soundness.  The examiner also did not address the second prong of this rebuttal-whether it is absolutely certain that the condition shown prior to service was not aggravated by service.  Further, the examiner noted that the Veteran's "current diagnosis of panic disorder is less likely than not related to service and is a natural progression of anxiety related to nightmare disorder."  It remains unclear as to whether the examiner is stating that the Veteran's current panic disorder is related to his in-service psychiatric symptoms.  This requires clarification on remand.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Here, for the aforementioned reason, the Board finds the VA opinion for the Veteran's acquired psychiatric disorder to be inadequate.  

II. Bilateral Hearing Loss - New Opinion

On August 2011 remand, the Board instructed the AOJ to provide the Veteran with an examination to determine the nature, extent, and etiology of any currently manifested hearing loss.  On examination in November 2011, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was due to service because his separation examination related to active duty service did not show any hearing loss or significant shift in hearing.  Further, the examiner noted that the Veteran admitted that he did not notice any hearing problems until 1985, and it was unlikely that hearing loss was due to noise exposure sustained seven years previous to the onset of hearing loss.

Unfortunately, the Board finds that this medical opinion is not sufficient to decide the issue on appeal because the examiner did not consider the Veteran's decades of Reserve and National Guard service.  The applicable laws and regulations regarding Reserve and National Guard service permit service connection for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  The record contains numerous Reports of Medical Examination documenting worsening hearing over his Reserve and National Guard service.  In November 1993, a Report of Medical Examination noted that the Veteran had "moderate hearing loss bilaterally for high frequency."

Therefore, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss, which considers the Veteran's Reserve and National Guard service.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran, in accordance with § 3.159(e)(1), that VA attempted to obtain his treatment records from Dr. Hasagawa on two occasions, but the address was incorrect.  If the Veteran provides an updated address and authorization to obtain these records, attempt to obtain the outstanding records from Dr. Hasagawa.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records requested in Step 1 are associated with the record (or alternatively, a reasonable time has passed), forward the Veteran's claims file to the examiner who conducted the November 2011 VA examination or another appropriate examiner, to determine the etiology of his psychiatric disorder.  The claims file, to include any relevant records in Virtual VA or VBMS, should be made available to and be reviewed by the examiner prior to providing an opinion.  

After a full review of the claims file, the examiner should provide an opinion on the following questions:

(a.)  Is it absolutely certain that one or more of the Veteran's currently diagnosed psychiatric disorders pre-existed entrance into active duty service in December 1974?

(b.)  If you answered "yes" to (a.), is it absolutely certain that the pre-existing psychiatric disorder was NOT aggravated during service?  To answer this in the affirmative you must be convinced that the underlying disability did not worsen during active duty service.  Please cite to specific evidence of record to support any opinion reached.

(c.)  If you answered "no" to either (a.) or (b.), is it at least as likely as not that any of the Veteran's current psychiatric disabilities had its onset in or is related to the Veteran's active duty service, to include an in-service diagnosis of schizoid personality disorder and complaints of nightmares?

A comprehensive explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination to evaluate his bilateral hearing loss.  The claims file, to include any relevant records in Virtual VA or VBMS, should be made available to and be reviewed by the examiner prior to providing an opinion.

The examiner should elicit a full history from the Veteran regarding his noise exposure in the National Guard and Reserve.  

After a full review of the claims file and examination, the examiner should provide an opinion on the following question:

Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the Veteran's bilateral hearing loss was due to noise exposure that occurred during active duty and/or for approximately two weeks per year from August 1984 to June 2006, to include a period of active duty from March 2004 to June 2004?

A comprehensive explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Review the examination reports to ensure they are in full compliance with the remand directives.  If any questions are not addressed or are inadequately addressed (i.e., a comprehensive rationale was not supplied), obtain addendum opinion(s) as necessary.

5.  Thereafter, readjudicate the issues on appeal, considering all pertinent evidence, to include that associated with the claims file since the October 2012 SSOC.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


